WHITING, J.
(dissenting). I am unable to concur in the foregoing opinion. Under the. decree of the trial -court, the county commissioners are -directed to proceed to establish the main drainage ditch, and it is left to said commissioners to determine what, if any, lateral ditches shall be dug to complete the drainage system. From .the findings of the said court, it is clear that it -did not intend that the drainage system should consist of this main ditch only, -as Hie court finds that such main ditch “will furnish a satisfactory outlet for such lateral drains as may be necessary to completely and effectually drain the tract of land hereinbefore described;” and it is certainly clear from the record that such main ditch .alone, -while it might be “conducive to the public health, convenience, and welfare, and necessary and practicable for drain*103ing* agricultural lands,” .is not alone sufficient for the drainage of enough land's as to be practicable from' a financial standpoint. While I do not think it was necessarily incumbent upon the trial court to determine the exact number of laterals and thei'r locations, and I concede that these are maters that might properly be left ■to the discretion of the commissioners, I am clear that such court should have received evidence of the cost of the complete drainage system, so as to determine whether the benefits flowing from such a system would be commensurate with such cost, and that, until it had done so, it should not have directed the construction of any part of such system; and, if it had done so, that it then should have directed the construction of the whole system. The trial court could not properly excuse itself from investigating and passing upon the whole drainage system, merely because, as set forth in one of its findings, there had “been no argument before the court with reference to the number of lateral drainage ditches which may be needed or which should be constructed tributary to said main drainage ditch, and * * * ' no evidence introduced before the court with reference thereto', other than * * .
For all that appears from! the findings of the court, the construction of a complete and efficient drainage system may result in the confiscation of every acre of farm lands within the tract supposed to be benefited thereby. Zinser v. Board, 13 Iowa, 660, 114 N. W. si.-
This case should be demanded to the circuit court, with directions" for it to make findings and decree in relation to the whole drainage system.
McCOY, P. J., concurs in the views expressed by WHITING, j-